Case 1:19-cv-00484-DDD-JPM Document 5 Filed 05/31/19 Page 1 of 9 PageID #: 22




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF LOUISIANA
                                ALEXANDRIA DIVISION


KENNETH HILL, ET AL.                                CASE NO.: 1:19-cv-00484

VERSUS                                              JUDGE DEE D. DRELL

S T G INTERNATIONAL, INC.                           MAGISTRATE JUDGE
                                                    JOSEPH H. L. PEREZ-MONTES


  ANSWER AND AFFIRMATIVE DEFENSES, AND DEMAND FOR TRIAL BY JURY
                   BY STG INTERNATIONAL, INC.

       Defendant, STG International, Inc. (“STGi” or “Defendant”), respectfully files the instant

Answer, Affirmative Defenses, and Demand for Trial by Jury in response to the Complaint filed

by Plaintiffs Kenneth Hill, Verna Bertrand, Kimberly Fannin, Marli Hudnall, Theresa Mitchell,

and Charlene Paul:

                                       FIRST DEFENSE

       The Complaint fails to state a claim against STGi pursuant to Rule 12(b)(6) and Bell

Atlantic v. Twombly, 550 U.S. 544 (2007) and its progeny.

                                     SECOND DEFENSE

Plaintiffs have no interest in or right to assert any purported claim, nor recover any damages, on

behalf of any other person(s) and/or entity(s), nor does any generally identified purported party

have an independent right of action against STGi concerning the subject matter of the Complaint.
Case 1:19-cv-00484-DDD-JPM Document 5 Filed 05/31/19 Page 2 of 9 PageID #: 23



                                        THIRD DEFENSE

        STGi avers that plaintiffs assumed certain risks or were comparatively or contributorily

negligent or at fault, such that plaintiffs’ claims are barred. Alternatively, Plaintiffs’ damages, if

any, must be reduced in proportion to their share of fault.

                                       FOURTH DEFENSE

        STGi avers that Plaintiffs’ damages, if any, were the result of the fault of a third party for

which STGi is in no way responsible.

                                         FIFTH DEFENSE

        STGi avers that any injuries or damages claimed by Plaintiffs are the result of a

preexisting condition or conditions that are unrelated to any conduct by STGi.

                                         SIXTH DEFENSE

        STGi asserts that Plaintiffs have failed to mitigate their damages, if any.

                                      SEVENTH DEFENSE

        Plaintiffs’ claims are barred, in whole or in part, by prescription.

                                       EIGHTH DEFENSE

        Plaintiffs have no cause and/or right of action against STGi.

                                        NINTH DEFENSE

        Plaintiffs’ allegations as set forth in their Complaint are vague and ambiguous.

                                        TENTH DEFENSE

        STGi is entitled to certain limitations of liability and on damages as provided by law.

                                     ELEVENTH DEFENSE

        Plaintiffs lack procedural capacity to maintain one or more of the claims asserted against

STGi.



                                                  2
Case 1:19-cv-00484-DDD-JPM Document 5 Filed 05/31/19 Page 3 of 9 PageID #: 24



                                      TWELFTH DEFENSE

       Plaintiffs incurred no damage as a result of any act or omission of STGi.

                                    THIRTEENTH DEFENSE

       No act or omission of STGi was a proximate, contributing, or substantial cause of any of

Plaintiffs’ alleged damages.

                                    FOURTEENTH DEFENSE

       Plaintiffs’ claims against STGi are subject to a set-off for benefits received by Plaintiffs,

or to which Plaintiffs are entitled, pursuant to insurance policies and other benefits. Plaintiffs’

claims against STGi are also subject to a set-off for any and all amounts received by Plaintiffs in

satisfaction or compromise or settlement of its claims against other person(s) and/or entity(s),

whether a party or non-party to this lawsuit, and whether settlement or compromise occurred

prior to or after the filing of the Complaint.

                                     FIFTEENTH DEFENSE

       The allegations set forth in the Complaint fail to comply with the rules applicable to

pleading a claim for relief.

                                     SIXTEENTH DEFENSE

       Further, in the alternative, STGi specifically and affirmatively pleads that it is immune

from the liability asserted by Plaintiffs in this suit, because Louisiana’s Workers’ Compensation

Act establishes Workers’ Compensation as an exclusive remedy for claims, such as those alleged

by Plaintiffs, by employees against their employers for injuries suffered during the course and

scope of their employment.




                                                 3
Case 1:19-cv-00484-DDD-JPM Document 5 Filed 05/31/19 Page 4 of 9 PageID #: 25



                                   SEVENTEENTH DEFENSE

        STGi hereby gives notice that it intends to rely on other defenses that may become

available or apparent during the course of discovery and thus, reserves its right to amend its

Answer to assert any such defense.

                                             ANSWER


        And now for its Answer, without in any way waiving the defenses set forth above and

responding to Plaintiff’s Complaint by numbered paragraph, STGi avers as follows:

                                                  1.

        STGi denies that Kenneth Hill works, or has ever worked as an employee of STGi at the

LaSalle ICE Processing Center (“the Center”). The remaining allegations in Paragraph 1 are

denied for lack of sufficient information to justify a belief therein.

                                                  2.

        The allegations in Paragraph 2 are denied for lack of sufficient information to justify a

belief therein.

                                                  3.

        The allegations in Paragraph 3 are denied for lack of sufficient information to justify a

belief therein.

                                                  4.

        The allegations in Paragraph 4 are denied for lack of sufficient information to justify a

belief therein.

                                                  5.

        The allegations in Paragraph 5 are denied for lack of sufficient information to justify a

belief therein.

                                                   4
Case 1:19-cv-00484-DDD-JPM Document 5 Filed 05/31/19 Page 5 of 9 PageID #: 26



                                                6.

        The allegations in Paragraph 6 are denied for lack of sufficient information to justify a

belief therein.

                                                7.

        STGi admits it is a foreign corporation doing business in Louisiana, with its principal

business office located in Alexandria, Virginia. The remaining allegations of Paragraph 7 are

denied to the extent they inaccurately or incompletely describe the business activities of STGi.

                                                8.

        The allegations of Paragraph 8 of the Complaint are denied to the extent they inaccurately

or incompletely describe information found on STGi’s website.

                                                9.

        STGi denies that all of the Plaintiffs identified as such in the Complaint work, or have

worked at the Center as STGi employees. The remaining allegations of Paragraph 9 are denied as

written.

                                               10.

        The allegations of Paragraph 10 of the Complaint are denied.

                                               11.

        The allegations of Paragraph 11 of the Complaint are denied.

                                               12.

        The allegations of Paragraph 12 of the Complaint are denied.

                                               13.

        The allegations of Paragraph 13 of the Complaint are denied.




                                                5
Case 1:19-cv-00484-DDD-JPM Document 5 Filed 05/31/19 Page 6 of 9 PageID #: 27



                                             14.

       The allegations of Paragraph 14 of the Complaint are denied.

                                             15.

       The allegations of Paragraph 15 of the Complaint are denied.

                                             16.

       The allegations of Paragraph 16 of the Complaint are denied.

                                             17.

       The allegations of Paragraph 17 of the Complaint are denied.

                                             18.

       The allegations of Paragraph 18 of the Complaint are denied.

                                             19.

       The allegations of Paragraph 19 of the Complaint are denied.

                                             20.

       The allegations of Paragraph 20 of the Complaint contain conclusions of law which

require no response from STGi. However, in an abundance of caution, the allegations of

Paragraph 20 are denied.

                                             21.

       The allegations of Paragraph 21 of the Complaint are denied.

                                             22.

       The allegations of Paragraph 22 of the Complaint are denied.

                                             23.

       The allegations of Paragraph 23 of the Complaint are denied.




                                              6
Case 1:19-cv-00484-DDD-JPM Document 5 Filed 05/31/19 Page 7 of 9 PageID #: 28



                                             24.

       The allegations of Paragraph 24 of the Complaint are denied.

                                             25.

       The allegations of Paragraph 25 of the Complaint are denied.

                                             26.

       The allegations of Paragraph 26 of the Complaint are denied.

                                             27.

       The allegations of Paragraph 27 contain conclusions of law which require no response

from STGi. However, in an abundance of caution, the allegations of Paragraph 27 are denied. It

is specifically denied that any of the Plaintiffs were “expos[ed] to fungi and other toxic

conditions.”

                                             28.

       The allegations of Paragraph 28 of the Complaint are denied.

                                             29.

       The allegations of Paragraph 29 of the Complaint are denied.

                                             30.

       The allegations of Paragraph 30 of the Complaint are denied.

                                             31.

       The allegations of Paragraph 31 of the Complaint are denied.

                                             32.

       STGi denies Plaintiffs were exposed to harmful agents at the Center. The remaining

allegations of Paragraph 32 are denied for lack of sufficient information to justify a belief

therein.



                                              7
Case 1:19-cv-00484-DDD-JPM Document 5 Filed 05/31/19 Page 8 of 9 PageID #: 29



                                                   33.

        The allegations of Paragraph 33 of the Complaint do not require a response from STGi.

                                                   34.

        The allegations of Paragraph 34 of the Complaint do not require a response from STGi.

                                                   35.

        The allegations contained in Plaintiffs’ prayer for relief, and/or in any other unnumbered

paragraph are denied.



        WHEREFORE, Defendant STGi prays that its answer be deemed good and sufficient and

after due proceeding there be judgment in favor of STGi and against Plaintiffs, dismissing all

claims advanced by Plaintiffs against STGi with prejudice, and at Plaintiffs’ sole cost. STGi

further prays for all legal and equitable relief to which it is entitled.

                                                         Respectfully Submitted,

                                                         s/Jackson M. Smith
                                                         ERNEST P. GIEGER, JR. (No. 6154)
                                                         Email:        egieger@glllaw.com
                                                         ANDREW A. BRAUN (No. 3415)
                                                         Email:        abraun@glllaw.com
                                                         EMILY E. EAGAN (No. 29166)
                                                         Email:        eeagan@glllaw.com
                                                         JACKSON M. SMITH (No. 38406)
                                                         Email:        jsmith@glllaw.com
                                                         GIEGER, LABORDE & LAPEROUSE, L.L.C.
                                                         701 Poydras Street, Suite 4800
                                                         New Orleans, Louisiana 70139
                                                         Telephone:    (504) 561-0400
                                                         Facsimile:    (504) 561-1011
                                                         ATTORNEYS FOR STG
                                                         INTERNATIONAL, INC.



           CERTIFICATE OF SERVICE ATTACHED ON FOLLOWING PAGE


                                                    8
Case 1:19-cv-00484-DDD-JPM Document 5 Filed 05/31/19 Page 9 of 9 PageID #: 30



                               CERTIFICATE OF SERVICE

       I hereby certify that a copy of the above and foregoing has been served upon:

              James F. Willeford, Esq.
              Email: jimwilleford@willefordlaw.com
              Reagan L. Toledano, Esq.
              Email: rtoledano@willefordlaw.com
              Willeford & Toledano
              201 St. Charles Avenue, Suite 4208
              New Orleans, Louisiana 70139
                      -- and –
              Nicholas A. Holton, Esq.
              Email: nicholas.holton@holtonlawfirmllc.com
              Holton Law Firm, LLC
              3445 North Causeway Boulevard, Suite 707
              Metairie, Louisiana 70002
                      -- and –
              Arthur L. Stewart, Esq.
              Email: arthur@stewartlawllc.com
              Stewart Law Group, L.L.C.
              1869 Avenue of America, Suite B
              Monroe, Louisiana 71201
                      -- and --
              Mark J. Neal, Esq.
              Email: mneal@neallawfirm.net
              Neal Law Firm
              Post Office Box 14657
              Monroe, Louisiana 71207

via the court’s e-filing system and/or facsimile and/or by depositing same in the United States

postage prepaid and properly addressed this 31st day of May, 2019.



                                                   s/Jackson M. Smith




                                               9
